Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 1 of 38




           EXHIBIT B
       Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 2 of 38



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Application of

IOAN MICULA,
VIOREL MICULA,
S.C. EUROPEAN FOOD S.A.,
S.C. STARMILL S.R.L., and
S.C. MULTIPACK S.R.L.,
                                                           Civil Action No. 17-CV-02332-APM
                                  Petitioners,

       v.

THE GOVERNMENT OF ROMANIA,

                                  Romania.

                     GOVERNMENT OF ROMANIA’S RESPONSE TO
                           PETITIONERS’ FIRST SET OF
                       POST-JUDGMENT INTERROGATORIES

       NOW COMES, the Respondent, Government of Romania, and responds to Petitioners’

Ioan Micula, Viorel Micula, S.C. European Food S.A., S.C. Starmill S.R.L., and S.C.

Multipack S.R.L. (collectively, “Petitioners”), First Set of Post-Judgment Interrogatories, stating

as follows:

                                      INTERROGATORIES

       1.      Identify and describe the location of any bank accounts maintained by Romania or

by any Instrumentality of Romania, within or without Romania. For each account, set forth the

following:

               a. The name, address and telephone number of the bank or entity where the asset
                  is located;

               b. The name of the account holder;

               c. The account number;

                                                                                                      1
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 3 of 38




                d. The value of the account as of the date these interrogatories are received by
                    Romania;

                e. The value of the account as of the date these interrogatories are answered by
                   Romania;

                f. A detailed description of the purpose for the funds in the account; and

                g. A detailed description of the account’s activity from January 1, 2010 to the
                   present date.

      RESPONSE:

        Objections. The Government of Romania (hereinafter referred to as “Romania”)
objects to this interrogatory on numerous grounds. First, the interrogatory is overly broad,
failing to limit its request per Section 1603(b)(2) and Section 1611 of the FSIA, (a) assets
detained by a foreign central bank or monetary authority; or (b) property that is or is intended
to be used in connection with military activity with (i) military character or (ii) under the
control of a military authority or defense agency. Second, this interrogatory seeks information
on banks maintained within Romania when enforcement proceedings are limited to the
Romanian Government’s assets within the United States and, thus, this interrogatory is not
reasonably calculated to lead to the discovery of admissible evidence in this action.

      Without waiving said objections, Romania responds as follows:

        (a)    There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section


                                                                                                   2
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 4 of 38



1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
                                                                                                3
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 5 of 38



the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.

         2.      Identify and describe the location of any bank accounts that are not maintained by

  Romania or by an Instrumentality of Romania, but in which Romania or any Instrumentality of

  Romania has money deposited at this time, within or without Romania. For each account, set

  forth the following:

                 a. The name, address and telephone number of the bank or entity where the asset
                    is located;

                 b. The name of the account holder;

                 c. The account number;

                 d. The value of the account as of the date these interrogatories are received by
                    Romania;

                 e. The value of the account as of the date these interrogatories are answered by
                    Romania;

                 f. A detailed description of the purpose for the funds in the account; and

                 g. A detailed description of the account’s activity from January 1, 2010 to the
                    present date.

      RESPONSE:

       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit its request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory seeks information on banks maintained within Romania when enforcement
proceedings are limited to the Romanian Government’s bank accounts within the United
States and, thus, this interrogatory is not reasonably calculated to lead to the discovery of
admissible evidence in this action.

      Without waiving said objections, Romania responds as follows:

         (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.

                                                                                                      4
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 6 of 38



See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

         (b) The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement

                                                                                                5
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 7 of 38



       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.

         3.     Identify and describe the location, ownership (including name and address), and

  purpose of any and all Liquid Assets owned by Romania or by any Instrumentality of Romania,

  located within or without Romania.


      RESPONSE:

       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory seeks information on Liquid Assets maintained within Romania when
enforcement proceedings are limited to the Romanian Government’s assets within the United
States and, thus, this interrogatory is not reasonably calculated to lead to the discovery of
admissible evidence in this action.

      Without waiving said objections, Romania responds as follows:

       (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as

                                                                                                  6
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 8 of 38



Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other

                                                                                                7
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 9 of 38



       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         4.     Identify and describe the location, ownership (including name and address), and

  purpose of any and all Tangible Assets owned by Romania or by any Instrumentality of

  Romania, located within or without Romania.


      RESPONSE:

       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory seeks information on Tangible Assets maintained within Romania when
enforcement proceedings are limited to the Romanian Government’s assets within the United
States and, thus, this interrogatory is not reasonably calculated to lead to the discovery of
admissible evidence in this action.

      Without waiving said objections, Romania responds as follows:

       (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as

                                                                                                  8
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 10 of 38



Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other

                                                                                                9
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 11 of 38



       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.

         5.     As to each Liquid and Tangible Asset identified in Interrogatories 3 and 4,

  identify all persons or entities with knowledge or information regarding the particular Liquid or

  Tangible Asset.


      RESPONSE:

       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory seeks information on Liquid and Tangible Assets maintained within Romania
when enforcement proceedings are limited to the Romanian Government’s assets within the
United States and, thus, this interrogatory is not reasonably calculated to lead to the discovery
of admissible evidence in this action.

      Without waiving said objections, Romania responds as follows:

       (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain

                                                                                                 10
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 12 of 38



authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

      (b) The Romanian courts have acknowledged that the Romanian Government has made
payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of Appeal by
Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has paid the
ICSID Award via the set-off as valid method payment of the ICSID Award. The Court also
denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at

                                                                                               11
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 13 of 38



       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         6.     Set forth, identify, and describe any entities, persons, or states that owe a debt to

  Romania or an Instrumentality of Romania. For each Debtor, set forth the following:

                a. The name, address and telephone number of each Debtor;

                b. The amounts owed;

                c. The underlying reason for the debt;

                d. Whether or not there is written evidence of this indebtedness, and if so, the

                    location and custodian of the written indebtedness;

                e. Whether there is any payment schedule that is in place, and if so, describe the

                    schedule; and

                f. Whether Romania, or an Instrumentality of Romania, has commenced any

                    litigation or enforcement proceedings concerning the amounts owed, and if so,

                    describe the litigation or enforcement proceedings.



      RESPONSE:

                                                                                                   12
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 14 of 38




       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory seeks information on entities, persons, or states who owe a debt to Romania
without limiting the information to those debts and or assets within the United States, where
enforcement proceedings are limited to the Romanian Government’s assets within the United
States and, thus, this interrogatory is not reasonably calculated to lead to the discovery of
admissible evidence in this action.

      Without waiving said objections, Romania responds as follows:

        (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA

                                                                                               13
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 15 of 38



       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         7.     Set forth, identify, and describe any Creditors of Romania or an Instrumentality of

  Romania. For each Creditor, set forth the following:

                a. The name, address, and telephone number of each Creditor;

                b. The amounts owed;

                                                                                                 14
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 16 of 38




                c. The underlying reason for the obligation;

                d. Whether there is any payment schedule that is in place, and if so, describe the

                    schedule; and

                e. Whether any such Creditor has commenced any litigation or enforcement

                    proceedings concerning amounts owed, and if so, describe the litigation or

                    enforcement proceeding.

      RESPONSE:

       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit its request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory is overly broad and not reasonably calculated to lead to the discovery of
admissible evidence in this action because it seeks information on entities, persons, or states
that are Creditors of Romania without limiting the request to Creditors who seek assets within
the United States, which is the only place the instant enforcement proceedings can occur.

      Without waiving said objections, Romania responds as follows:

        (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. . See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section

                                                                                                15
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 17 of 38



1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
                                                                                               16
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 18 of 38



the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         8.      Identify every Romanian official who resides, temporarily or permanently, within

  the United States.

      RESPONSE:

        Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory seeks information on Romanian officials who are not subject to execution thus,
this interrogatory is not reasonably calculated to lead to the discovery of admissible evidence
in this action.

      Without waiving said objections, Romania responds as follows:

        (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

     (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of

                                                                                               17
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 19 of 38



Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.



                                                                                               18
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 20 of 38




         9.     Identify and describe all Foreign assistance that Romania, or an Instrumentality of

  Romania, receives from any Foreign entity (including any Foreign nation, business, corporation,

  consortium, or person).

      RESPONSE:

       Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory is overly broad and not reasonably calculated to lead to the discovery of
admissible evidence in this action, for it seeks information on any and all Foreign Assistance to
Romania without limiting the information to only assistance received by Romania within the
United States and or applied within the United States, where these enforcement proceedings
are pending.

      Without waiving said objections, Romania responds as follows:

        (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.



                                                                                                 19
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 21 of 38



       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.
                                                                                               20
      Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 22 of 38




       10.    Identify and describe any contract, agreement, or relationship between Romania

or any Instrumentality of Romania and a Foreign entity (including any Foreign nation, business,

corporation, consortium of person), by which such Foreign entity invests in any way in Romania,

or an Instrumentality of Romania. Include in such description:

              a. The name and location of the Foreign entity;

              b. The date of execution of any contract or agreement, or of initiation of the

                  relationship and current status of the contract, agreement, or relationship;

              c. The location and custodian of a copy of any contract or agreement;

                  A description of the terms of any contract, including, but not limited to, the

                  obligations and liabilities of the Foreign entity to Romania or an

                  Instrumentality of Romania, including any payment or royalty obligations to

                  Romania or an Instrumentality of Romania;

              d. A description of any and all transfers of funds that have taken place under any

                  contract, agreement, or relationship, including an identification of any bank or

                  financial institution that participated in the transfer of the funds;

              e. A description of any and all transfers of funds intended to take place within

                  the next five years, including an identification of the name and location of any

                  bank or financial institution that will participate in the transfer of the funds;

                  and

              f. A description of the ownership or interest, if any, of Romania or an

                  Instrumentality of Romania in the Foreign entity.




                                                                                                 21
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 23 of 38



       RESPONSE:

        Objections. Romania objects to this interrogatory on numerous grounds. First, the
interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
property that is or is intended to be used in connection with military activity with (i) military
character or (ii) under the control of a military authority or defense agency. Second, this
interrogatory is overly broad and not reasonably calculated to lead to the discovery of
admissible evidence in this action, for it seeks information on any contract, agreement, or
relationship between Romania or any Instrumentality of Romania and a Foreign entity,
without limiting the information to contracts or agreements, or information related to such,
which result in assets within the United States, where these enforcement proceedings are
pending.

      Without waiving said objections, Romania responds as follows:

        (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.



                                                                                               22
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 24 of 38



       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.

       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


          11.     Identify the five persons most knowledgeable about Romania or an

  Instrumentality of Romania’s Liquid Assets, Tangible Assets, accounts, or monies in any

  financial institution.

                                                                                               23
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 25 of 38




      RESPONSE:

      Objections. Romania objects to this interrogatory on numerous grounds. First, the
  interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
  1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
  property that is or is intended to be used in connection with military activity with (i) military
  character or (ii) under the control of a military authority or defense agency. Second, this
  interrogatory is overly broad and not reasonably calculated to lead to the discovery of
  admissible evidence in this action, for it seeks information from                persons most
  knowledgeable about Romania’s Liquid and Tangible Assets, accounts and monies in any
  financial institution, without limiting the information to that within the United States, where
  these enforcement proceedings are pending.


      Without waiving said objections, Romania responds as follows:

         (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.


                                                                                                24
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 26 of 38



       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         12.    Identify the five persons most knowledgeable about debts owed to Romania or an

  Instrumentality of Romania, and about creditors of Romania.



                                                                                               25
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 27 of 38



      RESPONSE:

  Objections. Romania objects to this interrogatory on numerous grounds. First, the
  interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
  1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
  property that is or is intended to be used in connection with military activity with (i) military
  character or (ii) under the control of a military authority or defense agency. Second, this
  interrogatory is overly broad and not reasonably calculated to lead to the discovery of
  admissible evidence in this action, for it seeks information from persons most knowledgeable
  about debts owed to Romania and about creditors of Romania, without limiting the
  information to those whose debts or creditors result in assets within the United States, where
  these enforcement proceedings are pending.


        Without waiving said objections, Romania responds as follows:

         (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.



                                                                                                26
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 28 of 38



       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         13.    Identify the five persons most knowledgeable about Foreign investments in

  Romania or in an Instrumentality of Romania.



                                                                                               27
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 29 of 38



       RESPONSE:

  Objections. Romania objects to this interrogatory on numerous grounds. First, the
  interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
  1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
  property that is or is intended to be used in connection with military activity with (i) military
  character or (ii) under the control of a military authority or defense agency. Second, this
  interrogatory is overly broad and not reasonably calculated to lead to the discovery of
  admissible evidence in this action, for it seeks information from                persons most
  knowledgeable about Foreign investments in Romania or in an Instrumentality of Romania,
  without limiting the information to foreign investments resulting in Romanian Government
  assets within the United States, where these enforcement proceedings are pending.


      Without waiving said objections, Romania responds as follows:

         (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (b)   The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The
Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.



                                                                                                28
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 30 of 38



       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (c)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


         14.    Identify and describe any books or records maintained by Romania, or an

  Instrumentality of Romania, that concern the topics raised in Interrogatory requests numbers 1 to



                                                                                                 29
          Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 31 of 38



  13.

        RESPONSE:

   Objections. Romania objects to this interrogatory on numerous grounds. First, the
  interrogatory is overly broad, failing to limit it’s request per Section 1603(b)(2) and Section
  1611 of the FSIA, (a) assets detained by a foreign central bank or monetary authority; or (b)
  property that is or is intended to be used in connection with military activity with (i) military
  character or (ii) under the control of a military authority or defense agency. Second, this
  interrogatory is overly broad and not reasonably calculated to lead to the discovery of
  admissible evidence in this action, for it seeks information from                persons most
  knowledgeable about books and records maintained by Romania, or an Instrumentality of
  Romania that concern the topics raised in interrogatory requests numbers 1- 13, without
  limiting the information to that solely within the United States, where these enforcement
  proceedings are pending.


        Without waiving said objections, Romania responds as follows:

         (d) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who currently can obtain
authorization to acquire the information sought in the interrogatories in question, and who has
the authority to provide such information or has authorization to assess and present the
information related to the interrogatories. See Id. As of October 10, 2019, the dismissed
Government is operating with restricted capacity and has only limited powers according to
Art. 110 par. (4) of the Romanian Constitution. It can only fulfill acts required for the
administration of public affairs. Providing information on State assets does not fall under the
permissible actions of the dismissed Government. This requires an official of the Romanian
government to determine what is “commercial property” which is “either a regular course of
commercial conduct or a particular commercial transaction or act.” See Id. It also requires such
an individual to select and exclude and deem immune from execution, per Section 1611 of the
FSIA: (a) assets detained by a foreign central bank or monetary authority; or (b) property that
is or is intended to be used in connection with military activity, with (i) military character or
(ii) under the control of a military authority or defense agency. See Id. It also requires such an
individual to select, exclude and deem immune from execution, that the property is property
that of the Romanian Government in the United States of a foreign State per FSIA Section
1603(b)(2). See Id. The dismissed Government currently does not have the attributes and
capacities to undertake these decisions. See Id.

       (a) The Romanian courts have acknowledged that the Romanian Government has
made payment on the Award. See Id. at ¶¶ 7-11. On April 7, 2017, the Bucharest Court of
Appeal by Judgment no. 342 (page 23, point 9) ruled that the Government of Romanian has
paid the ICSID Award via the set-off as valid method payment of the ICSID Award. The


                                                                                                30
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 32 of 38



Court also denied the possibility of Viorel Micula to execute the ICSID Award. See Id. at its
Exhibit 1.

       On October, 21, 2019, the Bucharest Court of Appeals, case no. 15755/3/2014, in which
       case the Romanian Government challenged the forced execution initiated by SC
       MULTIPACK SRL, SC STARMILL SRL, SC EUROPEAN FOOD SA and MICULA
       IOAN, based on the ICSID Award, entered a final judgment holding that the Set Off
       decisions no. 1202204/March 21, 2014 and no. 28892-20905/January 14, 2014 are valid
       and constitutes payment on the Award against SC European Food SA, one of the joint
       creditors of the ICSID Award. The ruling also annulled the enforcement measures
       taken by Mazilu şi Asociaţii, counsel for the Miculas, against the Romanian
       Government commenced on April 29, 2014; This judgment was entered after the 18
       June 2019 Order of the European Court was issued. See Id. at its Exhibit 2.

       On October 15, 2019, the Bucharest Tribunal, in court case no. 21475/3/2019, entered
       Judgment no. 2217/October 15, 2019 whereby it denied the creditor, Viorel Micula, the
       right to commence forced execution against the Government of Romanian; this
       Judgment was entered after the 18 June 2019 Order of the European Court was issued.
       See Id. at its Exhibit 3.


       This Court has ruled that “§ 1650a the “possibility that an offset might apply to the
       award that would make execution in the full amount improper”; see also Restatement
       (Second) of Conflict of Laws § 116 (1971). “A judgment will not be enforced in other
       states if the judgment has been discharged by payment or otherwise under the local law
       of the state of rendition.”).” See Memorandum Opinion dated September 11, 2019, at
       page 27 (ECF No. 86). Given that the Set Off has been determined to be recognized by
       the Romanian courts, this payment method should be applied towards the Award
       amount.

       (b)    Providing information on the Romanian Government’s assets facilitates
payment on the Award, which payment on the Award constitutes state aid. See Id. ¶¶ at 25,
26. Per the European Commission’s (“EC”) position, Romania is “prohibited from taking
“any steps” to implement the Award”. See Id. at its Exhibit 4. Were the Romanian
Government to provide information on its accounts or other type of assets, it would, in effect,
be affording Petitioners information that could well lead to payment of the Award, which
would constitute state aid under European Union (“EU”) law. See Id. As the European
Commission views posting a bond as state aid, providing information on assets which
Petitioners can execute, would constitute state aid, which is defined as an advantage in any
form whatsoever conferred on a selective basis to undertakings by national public authorities. See
Id. As long as the investigation of Romania on the state aid matter is pending (resulting from
the 18 June 19 General Order), any action of Romania, assisting Petitioners in executing the
ICSID Award is considered an action for facilitating a state aid under EU law. See Id., its
Exhibit 4.


      15. Identify the names and titles, if any, of all individuals who participated or assisted in

                                                                                                 31
         Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 33 of 38



preparing responses to these interrogatories, or who prepared or supplied any information used in

responding to these interrogatories, indicating in the case of each such individual the interrogatory

number which he or she prepared or for which he or she supplied any information or answer.

      RESPONSE:


        (a) There is no authorized person currently available to provide information and or
affirm the responses to this Interrogatory. On October 10, 2019, the Romanian Parliament
dismissed the Romanian Government, according to Art. 110 of the Romanian Constitution.
See a true and accurate copy of the Declaration of Dana Vilaia, at ¶¶ 12-24. attached hereto as
Exhibit A. The effect of this is that there is no viable individual who possesses or currently can
obtain the information sought in the Interrogatories in question, and who has the authority to
provide such information or has authorization to assess and present the information related to
the Interrogatories. See Id. As of October 10, 2019, the dismissed Government is operating
with restricted capacity and has only limited powers according to Art. 110 par. (4) of the
Romanian Constitution. It can only fulfill acts required for the administration of public
affairs.

     (b) Counsel for Romania drafted and assisted in the preparation of the responses to these
interrogatories.


Dated: CHICAGO, IL
October 30, 2019
/s/Ioana Salajanu
Ioana Salajanu [ARDC No.: 6272981]
7620 Kidlare
Skokie, IL 60076
773.875.5438

                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was served by mailing the same to the
Attorney indicated above, by first class mail, depositing said copies in the U.S. mail at 7620 Kildare,
Skokie, Illinois before 11:00 p.m. and by email on OCTOBER 30, 2019.

      WHITE & CASE LLP

       Francis A. Vasquez, Jr.
       701 Thirteenth Street, N.W. Washington, DC 20005
       Telephone: (202) 626-3600
       fvasquez@whitecase.com


                                                                                                     32
  Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 34 of 38



Jacqueline L. Chung
Laura A. Grai
1221 Avenue of the Americas New York, NY 10020
Telephone: (212) 819-8200
jacqueline.chung@whitecase.com
laura.grai@whitecase.com

Counsel for Petitioners Ioan Micula, S.C. European Food S.A., S.C. Starmill S.R.L., and S.C.
Multipack S.R.L.

DENTONS US LLP

John W. Lomas, Jr.,
Daniel Morris
1900 K Street, NW
Washington, DC 20006
Telephone: (202) 496-7500
Facsimile: (202) 408-6399
john.lomas@dentons.com
daniel.morris@dentons.com

Counsel for Petitioner Viorel Micula




                                                                                          33
Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 35 of 38




                                                                    34
Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 36 of 38




                                                                    35
Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 37 of 38




                                                                    36
Case 1:17-cv-02332-APM Document 98-4 Filed 12/02/19 Page 38 of 38




                                                                    37
